Order filed December 8, 2022




                                      In The

         Eleventh Court of Appeals
                                    ___________

                               No. 11-22-00069-CR
                                    ___________
                 GARY COLMAN LANDRETH, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-19-1203-CR

                                ORDER
      On November 22, 2022, counsel notified this court of the death of Appellant,
Gary Colman Landreth. Counsel provided this court with a copy of the custodial death
report from the Office of the Attorney General of Texas. Appellant’s death deprives
this court of jurisdiction. See Molitor v. State, 862 S.W.2d 615 (Tex. Crim. App.
1993). If an appellant in a criminal case dies after an appeal is perfected but before
mandate has issued, the appeal must be permanently abated. TEX. R. APP. P. 7.1(a)(2).
      Accordingly, this appeal is permanently abated.


December 8, 2022                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.